Citation Nr: 0106140	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-42 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the left knee.

2.  Entitlement to an increased (compensable) rating for low 
back strain with minimal scoliosis and rotation of lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active duty from July 1984 to July 1988 and 
from October 1990 to March 1994.

The instant appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim 
for an increased rating for low back strain and granted a 
claim for service connection for residuals of a left knee 
injury, which was assigned a noncompensable disability 
evaluation.  In an April 1998 rating decision, an increased 
rating, to 10 percent, was granted for the veteran's service-
connected residuals of a left knee injury.  Since this claim 
has not been withdrawn, an increased rating above 10 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  This case was 
remanded by the Board of Veterans' Appeals (Board) in May 
1999 for further development.

The Board notes that the May 1999 remand referred the issue 
of entitlement to service connection for a disorder of the 
left ankle, foot, and toes back to the RO for appropriate 
action.  The Board based its referral on a claim made in a 
November 1998 written statement.  However, a review of the 
file at this time shows that the November 1998 writing was, 
in fact, a claim for a disorder of the right ankle, foot, and 
toes and, further, that this issue was adjudicated and denied 
by the RO in a December 1998 rating action which was not 
appealed.  Therefore, the Board finds that further action on 
that issue is not warranted.


REMAND

The appellant contends, in substance, that higher evaluations 
are warranted for his left knee and low back disorders.  The 
Board notes that the left knee claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
of the Veterans Claims Assistance Act of 2000, which are not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board also notes that the November 1999 VA examination 
report indicated that the veteran recently received 
orthopedic treatment from a private physician, Dr. Lauren 
Zana.  In order for the VA to develop Dr. Zana's records, the 
veteran must provide the full address of that physician's 
office.  He is advised that VA is not required to develop 
records which have not been adequately identified by the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A)

Finally, in light of the fact that the veteran is service-
connected for residuals of an injury to the left knee, and 
the March 2000 VA examination report addendum diagnosed 
proximal patellar tendonitis and anterior joint space 
density, the Board finds that a VA examination to determine 
the etiology of the currently diagnosed left knee disorders 
is warranted.  Likewise, in light of the fact that the 
veteran is service-connected for low back strain with minimal 
scoliosis and rotation of lumbar spine, and the March 2000 VA 
examination report addendum diagnosed moderate spinal lumbar 
canal stenosis, L4-5 with bulging disc, facet hypertrophy, 
and hypertrophic ligamentum flavum, and bilateral sacroiliac 
arthritis, the Board finds that a VA examination to determine 
the etiology of the currently diagnosed low back disorders is 
warranted.

The veteran is notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his service-connected low back and 
left knee disorders that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  In 
particular, the RO should make an effort 
to ensure that:

a.  All relevant records of VA 
treatment have been obtained for 
review, including all records of 
treatment from the Little Rock, 
Arkansas VAMC developed since May 
1999; and

b.  All relevant records of 
treatment by Dr. Lauren Zana. 

Any additional evidence received should be 
associated with the claims folder.  The RO 
shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

2.  The veteran should be afforded a VA 
examination to determine the relationship 
between the service-connected residuals 
of an injury to the left knee and the 
proximal patellar tendonitis and anterior 
joint space density diagnosed by the VA 
examiner in March 2000.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that proximal 
patellar tendonitis and anterior joint 
space density was incurred in service or 
is related to the service-connected 
residuals of an injury to the left knee.  
A complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  The veteran should be afforded a VA 
examination to determine the relationship 
between the service-connected low back 
strain with minimal scoliosis and 
rotation of lumbar spine and the moderate 
spinal lumbar canal stenosis, L4-5 with 
bulging disc, facet hypertrophy, and 
hypertrophic ligamentum flavum, and 
bilateral sacroiliac arthritis diagnosed 
by the VA examiner in March 2000.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should express an opinion as to:

a.  Whether it is at least as likely 
as not that moderate spinal lumbar 
canal stenosis, L4-5 with bulging 
disc, facet hypertrophy, and 
hypertrophic ligamentum flavum was 
incurred in service or is related to 
the service-connected low back 
strain with minimal scoliosis and 
rotation of lumbar spine; and 

b.  Whether it is at least as likely 
as not that bilateral sacroiliac 
arthritis was incurred in service, 
or is related to the service-
connected low back strain with 
minimal scoliosis and rotation of 
lumbar spine, or was manifested to a 
compensable degree within one year 
of the veteran's discharge from 
service in March 1994.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should readjudicate the left 
knee and low back claims.  The left knee 
claim should be considered in light of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If either benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



